DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
[[Silicon Phosphide Semiconductor Device

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “single continuous material of the second source/drain region is merged with the single continuous material of the first source/drain region” must be shown or the features canceled from the claim 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., US 2017/0250278 (corresponding to US 10,276,715, listed in IDS filed on 07/19/2021)), in view of Lee et al., US 2017/0256639 (corresponding to US 9,812,576), and in view of Chang et al., US 2014/0134818 (corresponding to US 9,142,643).
In re Claim 1, Tsai discloses a  semiconductor device 200 (Fig. 4 and  5) comprising: a first semiconductor fin (left 102) extending from a substrate 100, the first semiconductor fin (left 102) extending in a first direction Y; a second semiconductor fin (right 102) extending from the substrate 100, the second semiconductor fin (right 102) extending parallel to the first direction Y; a first source/drain region (left 140) in the first semiconductor fin (left 102), the first source/drain region (left 140) comprising a single continuous material extending from a bottom surface of the first source/drain region (left 140) to above a top surface of the first semiconductor fin (left 102), the single continuous material comprising SiP; a second source/drain region (right 140) in the second semiconductor fin (right 102), the second source/drain region (right 140) comprising the single continuous material; and a gate 112 over the first semiconductor fin (left 102) adjacent the first source/drain region (left 140), the gate 112 extending in a second direction X perpendicular to the first direction Y (Figs. 2-5; [0011-0044]).
Tsai does not specify that the single continuous material comprising SiP:C:As, as well as that the single continuous material of the second source/drain region (right 140) is merged with the single continuous material of the first source/drain region (left 140).
Lee teaches a semiconductor device wherein the single continuous material 62 of the second source/drain region (a left portion of 60 marked as S/D2 in Fig. A) is merged (at a bottom) with the single continuous material of the first source/drain region (S/D1) (Figs. 5-14 and A; [0009-0058]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Tsai and Lee, and to use the specified merging of the second source/drain region with the single continuous material of the first source/drain region in pursuit of higher device density, higher performance, and lower costs as taught by Lee ([0003]).
However, Tsai taken with Lee does not specify that the single continuous material comprising SiP:C:As, but SiP (Tsai: [0036]; Lee: [0033-0040]).
Cheng teaches a single continues material 262 (Fig. 6) comprising SiP:C:As (namely, SiP dopes with As and Carbon ([0020]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Tsai, Lee and Cheng, and to use the specified material comprising SiP:C:As to form source/drain epitaxial features as taught by Cheng ([0020]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Lee’s Fig. 13 annotated to sh0ow the details cited

In re Claim 2, Tsai taken with Lee and Cheng discloses all limitations of claim 2 except for that the bottom surface BSSD of the first source/drain region 1S/D (Fig A) is disposed a distance from 35 to 60 nm below the top surface TSF of the first semiconductor fin (left 20), and wherein and the first source/drain region 1S/D has a width W from 20 to 35 nm. The difference between the Applicant’s claim 2 and Tsai- Lee -Cheng’ references is in the specified sizes of the first source. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified shape of the first source/drain region, since such a modification would have involved a mere change in the shape of a component.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP2144.04.IV.B). 
With respect to the claim 2, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired performance. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(A).
In re Claim 3, Tsai taken with Lee and Cheng discloses all limitations of claim 3 except for that the single continuous material has a phosphorus concentration from 1×1021 to 5×102 atoms/cm3 and a carbon concentration from 0.1 to 2 atomic percent. It is known in the art that the phosphor and carbon concentration and is a result effective variable – because a specific mass density depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified concentration of phosphorus and carbon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 4, Tsai taken with Lee and Cheng discloses all limitations of claim 4 except for that the single continuous material has a phosphorus concentration from 1×1021 to 5×1021atoms/cm3 and an arsenic concentration from 1×1021 to 3×1021atoms/cm3. It is known in the art that the phosphor and carbon concentration and is a result effective variable – because specific mass density depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified concentration of phosphorus and carbon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claims 3 and 4, let’s note that the limitations of claims 3 and 4 are nothing else than Optimization Within Prior Art Conditions or Through Routine Experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
In re Claim 5, Tsai taken with Lee and Cheng discloses the semiconductor device of claim 1, further comprising: a gate seal spacer 114 adjacent the gate 122; and a gate spacer 124 adjacent the gate seal spacer 114, wherein the first source/drain region (left 140) extends below the gate spacer 124 in a third direction perpendicular to a major surface of the substrate 100 (Tsai: Figs. 4 and 5).
In re Claim 6, Tsai taken with Lee and Cheng discloses the semiconductor device of claim 5, further comprising a first dielectric layer 116 between the first semiconductor fin (left 102) and each of the gate seal spacer 114 and the gate spacer 124, wherein the first source/drain region (left 140) contacts a vertical sidewall of the first dielectric layer 116, a vertical sidewall and a horizontal surface of the gate seal spacer 114, and a sidewall of the gate spacer 124 (Tsai: Figs. 4 and 5).
In re Claim 7, Tsai taken with Lee and Cheng discloses the semiconductor device of claim 5, wherein the gate seal spacer 114 and the gate spacer 124 are between the first source/drain region (left 140) and the second source/drain region (right 140) in a direction parallel to the second direction X (Tsai: Figs. 4 and 5).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., US 2017/0250278 (corresponding to US 10,276,715, listed in IDS filed on 07/19/2021)).
In re Claim 8, Tsai discloses a  semiconductor device comprising: a fin 102 extending from a substrate 100; a gate stack 110 over the fin 102; a gate seal spacer 114 extending along a sidewall of the gate stack 110; a lightly doped source/drain (LDD) region 117 in the fin 102 outside a periphery of the gate stack 110 and the gate seal spacer 114; a gate spacer 124 over the LDD region 117, the gate spacer 124 extending along a sidewall of the gate seal spacer 114; and an epitaxial source/drain region 140 in the fin 102 adjacent the gate spacer 124, the epitaxial source/drain region 140 comprising SiP the epitaxial source/drain region 140 comprising SiP doped with arsenic ([0038]) the epitaxial source/drain region 140 extending under the gate spacer 124 in a direction perpendicular to a major surface of the substrate 100, the epitaxial source/drain region 140 contacting a vertical surface of the fin 102, wherein a first width of the epitaxial source/drain region 140 in a direction parallel to the major surface of the substrate 100 at a point level with a top surface of the fin 102 is less than a second width of the epitaxial source/drain region 140 in the direction parallel to the major surface of the substrate 100 at a point below the top surface of the fin 102, wherein the epitaxial source/drain region 140 is in contact with a horizontal surface of the fin 102, a vertical surface of the gate seal spacer 114, the gate spacer 124, and the LDD region 117 (Figs. 2-5; [0011-0044]).
Tsai does not specify that the LDD region 117 comprising silicon doped with phosphorous. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the LDD region 117 comprising silicon doped with phosphorous since it was known in the semiconductor art that LED region comprising silicon doped with phosphorous is well-known and routine used in FETs. (MPEP2144.I.).
In re Claim 9, Tsai discloses all limitations of claim 9 except for that the epitaxial source/drain region 140 has a phosphorus concentration from 1×1021 to 5×1021 atoms/cm3, and wherein the epitaxial source/drain region has an arsenic concentration from 1×1021 to 3×1021atoms/cm3. 
 It is known in the art that the phosphor concentration and is a result effective variable – because specific mass density depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified concentration of phosphorus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 8 above, and further in view of Cheng.
In re Claim 10, Tsai discloses all limitations of claim 10 except for that the epitaxial source/drain region 140 further comprises carbon, and wherein the epitaxial source/drain region 140 has a phosphorus concentration from 1×1021 to 5×1021atoms/cm.sup.3, and wherein the epitaxial source/drain region has a carbon concentration from 0.1 to 2 atomic percent.
 Cheng teaches a epitaxial source/drain region 262 comprises carbon (Fig. 6) ([0020]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Tsai and Cheng, and to use the specified material to form source/drain epitaxial features as taught by Cheng ([0020]). 
However, Tsai taken with Cheng dos not specify that has a phosphorus concentration from 1×1021 to 5×1021atoms/cm.sup.3, and wherein the epitaxial source/drain region has a carbon concentration from 0.1 to 2 atomic percent. 
It is known in the art that the phosphor and carbon concentration and is a result effective variable – because specific mass density depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified concentration of phosphorus and carbon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 11, Tsai taken with Cheng discloses all limitations of claim 11 except for that the epitaxial source/drain region has an arsenic concentration from 1×1020 to 3×1021 atoms/cm3. It is known in the art that the arsenic concentration and is a result effective variable – because specific mass density depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified concentration of arsenic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claims 9-11, let’s note that the limitations of claim 9-11 are nothing else than Optimization Within Prior Art Conditions or Through Routine Experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Claims 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 8 above, and further in view of Lee.
In re Claim 12, Tsai discloses all limitations of claim 12 except for that semiconductor device of claim 8, further comprising a silicide region at a top surface of the epitaxial source/drain region, wherein the silicide region has a thickness from 2 nm to 10 nm.
Lee teaches a semiconductor device comprising a silicide region 70 at a top surface of the epitaxial source/drain region 60 (Fig. 11), wherein the silicide region 70 has a thickness from 4 to 10 nm ([0046]) that is within the claimed range of from 2 nm to 10 nm therefore anticipates the range (MPEP 2131.93.I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Tsai and Lee, and to use the specified silicide region in pursuit of higher device density, higher performance, and lower costs as taught by Lee ([0003]).
In re Claim 13, Tsai taken with Lee discloses the semiconductor device of claim 12, wherein the silicide region comprises TiSi (Lee: [0046]).
In re Claim 14, Tsai taken with Lee discloses the semiconductor device of claim 13, further comprising a source/drain contact 64 contacting the silicide region 70, except for that wherein the source/drain contact 64 extends 5 nm to 15 nm below a top surface of the epitaxial source/drain region 60. It is known in the art that depth of the source/drain contact is a result effective variable – because its mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the source/drain contact 64 extends 5 nm to 15 nm below a top surface of the epitaxial source/drain region 60, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 15, Tsai taken with Lee discloses the semiconductor device of claim 14, wherein the source/drain contact 64 comprises tungsten (Lee: [0046]).

Claims 16 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Tsai as applied to claim 8 above, and further in view of Cheng.
In re Claim 16, Tsai discloses a semiconductor device comprising: a gate structure 110 over a semiconductor fin 102; a first dielectric layer 116 over the semiconductor fin 102 adjacent the gate structure 110; a gate seal spacer 114 on a sidewall of the gate structure 110 and over the first dielectric layer 116; a gate spacer 124 on a sidewall of the gate seal spacer 114 and over the first dielectric layer 116; and a source/drain region 140 in the semiconductor fin 102 adjacent the gate spacer 124, the source/drain region comprising SiP 140 doped, wherein the SiP doped contacts a vertical sidewall of the first dielectric layer 116, a vertical sidewall and a horizontal surface of the gate seal spacer 114, and a sidewall of the gate spacer 124 (Figs. 2-5; [0011-0044]).
Tsai does not specify that the source/drain region comprising SiP  doped with arsenic and carbon. 
Cheng teaches a source drain 262 (Fig. 6) comprising SiP doped with arsenic and carbon. ([0020]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Tsai and Cheng, and to use the specified material comprising SiP doped with arsenic and carbon to form source/drain epitaxial features as taught by Cheng ([0020]).
In re Claim 19, Tsai taken with Cheng discloses all limitations of claim 19 except for that the source/drain region 140 (Tsai: Fig. 5) has a phosphorus concentration from 1×1021 to 5×1021 atoms/cm3, wherein the source/drain region 140 (Tsai: Fig. 5) has an arsenic concentration from 1×1020 to 3×1021 atoms/cm3, and wherein the source/drain region has a carbon concentration from 0.1 to 2 atomic percent. 
It is known in the art that the phosphor, arsenic and carbon concentrations are result effective variables – because the specific mass density depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified concentration of phosphorus and carbon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 19, let’s note that the limitations of claim 19 are nothing else than Optimization Within Prior Art Conditions or Through Routine Experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
In re Claim 20, Tsai taken with Cheng discloses the semiconductor device of claim 16, wherein the gate structure 110 comprises a gate dielectric layer 116 and a gate electrode 122 over the gate dielectric layer 116, wherein the gate dielectric layer 116 contacts the semiconductor fin 102, the gate seal spacer 114, and the first dielectric layer 124 (Tsai: Figs. 4 and 5).

Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Cheng as applied to claim 16 above, and further in view of Lee.
In re Claim 17, Tsai taken with Cheng discloses all limitations of claim 17, except for that a silicide region over the source/drain region 140; and a source/drain contact extending into the silicide region. 
Lee teaches a semiconductor device comprising a silicide region 70 over the source/drain region source/drain region 60 (Fig. 11), and a source/drain contact 64 extending into the silicide region 70 (Figs. 5-14; [0009-0058]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Tsai and Lee, and to use the specified silicide region in pursuit of higher device density, higher performance, and lower costs as taught by Lee ([0003]).
In re Claim 18, Tsai taken with Lee discloses the semiconductor device of claim 18, wherein the silicide region comprises TiSi and the source/drain contact 64 comprises tungsten (Lee: [0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893